Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-19 are pending.
The prior art submitted on June 29, 2020 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahill (2010/0117447).
As per claim 1, Cahill discloses a method for a vehicle having a plurality of wheels which are each assigned at least one sensor 18 for generating wheel signals (see figure 2B, item 18; paragraph 0027) which includes the steps of determining whether one of the wheels is affected by a failure of the corresponding wheel signal (see at least figures 1B, 2B, figure 9, step 104; paragraphs 0007, 0009 and 0019); receiving wheel signals which are assigned to the wheels, wherein the corresponding wheel signal for a wheel which is affected by a wheel signal failure is received in the form of a substitute signal (see at least figure 9, step 110); and calculating a target brake pressure for a wheel at which an increase in brake pressure is necessary, in accordance with the wheel signal which is obtained for the wheel and with the determination as to whether the wheel is affected by a wheel signal failure (see at least figure 9, steps 112 and 114; paragraphs 0028, 0029, 0048 and 0049).
As per claim 2, Cahill discloses that the wheel at which the increase in brake pressure is necessary is affected by the wheel signal failure, the target brake pressure is calculated on the basis of the wheel signal which is obtained for the wheel with a lower setting than if the wheel were not affected by the wheel signal failure (see at least paragraphs 0036, 0037 and 0041).
As per claims 4 and 5, Cahill discloses the limitations of these claims in at least  figures 1B, 2B, 9 and paragraphs 0028 and 0029.
As per claim 6, Cahill further discloses the step of calculating the target brake pressure at the wheel which is affected by the wheel signal failure so that the target brake pressure is lower than a wheel brake pressure which is calculated for the comparison wheel (see at least figure 3 and claim 14).
As per claim 7, Cahill further discloses the step of maintaining a predefined pressure difference between the wheel which is affected by the wheel signal failure and the comparison wheel (see figure 3 and claim 15).
As per claim 12, Cahill discloses that the vehicle is partially autonomous vehicle (see at least paragraphs 0004 and 0022).
With respect to claims 13-19, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill as applied to the claims above, and further in view of Fennel et al. (4,648,662).
Cahill discloses the claimed invention as discussed above except for the anti-lock brake and slip control.  However, such limitations are well known at the time the invention was made and was taught in at least the abstract, column 1, lines 25-35; column 3, lines 36-57; and claim 1 of the Fennel et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Fennel et al. into the system of Cahill to provide to more accurate control anti lock brake system.
Claims 3, 8, 9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
All 1, 2, 4-7 and 10-14 claims are rejected.  Claims 3, 8, 9 and 15-19 are objected.
The following references are cited as being of general interest:  Naito et al. (5,493,495), Abuelsamid (5,615,934), Nakaura et al. (5,752,751), Brachert et al. (5,832,402), Otremba (2019/0337503) and Scheurell et al. (2021/0323515). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 13, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661